DETAILED ACTION

Applicant's amendment and remarks, filed 1/22/22, are acknowledged.
	Claims 1, 5, and 15 have been amended.
	Claims 1, 5-15 are pending.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with David Zelner on 5/10/22.

IN THE CLAIMS:

In claim 1,
line 8, “CD4+ and/or CD8+” has been replaced with “effector CD4+ and/or effector CD8+”,
 in line 13, “CD4+ and/or CD8+” has been replaced with “effector CD4+ and/or effector CD8+”, 
in line 16,  “CD4+ and/or CD8+” has been replaced with “the effector CD4+ and/or effector CD8+”, 
in line 20, “CD4+ and/or CD8+” has been replaced with “effector CD4+ and/or effector CD8+”, 
in line 21, “CD4+ and/or CD8+” has been replaced with “effector CD4+ and/or effector CD8+”, 
in line 24, “CD4+ and/or CD8+” has been replaced with “effector CD4+ and/or effector CD8+”, 
in line 28, “CD4+ and/or CD8+” has been replaced with “effector CD4+ and/or effector CD8+”, 

in lines 36-37, “administering said agonist for treating the patient suffering from” has been replaced with “administering said agonist to the patient to treat”, 
and in lines 39-40, “CD4+ and/or CD8+” has been replaced with “effector CD4+ and/or effector CD8+”. 

Claims 7-14 are cancelled.

In claim 15, line 5,  “CD4+ and/or CD8+” has been replaced with “effector CD4+ and/or effector CD8+”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644